Exhibit 10.13

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is entered
into as of August 1, 2003 between L90, Inc., a Delaware corporation doing
business as MaxWorldwide, Inc. (the “Company”), and Mitchell Cannold (the
“Employee”).

 

R E C I T A L

 

WHEREAS, Employee is currently President and Chief Executive Officer of the
Company pursuant to that certain Employment Agreement dated March 11, 2002 (the
“Old Employment Agreement”).

 

WHEREAS, Employee and Company desire to amend and restate the Old Employment
Agreement on the terms and subject to the conditions set forth in this Agreement
to govern Employee’s employment with the Company from and after the date hereof.

 

WHEREAS, Employee is entering into a general release in connection with this
Agreement

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and the mutual promises set
forth in this Agreement, the Company and the Employee hereby agree that the Old
Employment Agreement shall be amended and restated in its entirety as follows:

 

1. Employment. Subject to the terms and conditions contained herein, the Company
hereby agrees to employ the Employee, and the Employee accepts such employment,
from the date hereof until the earlier of (i) December 31, 2003, provided that
such initial term shall be automatically renewed for successive one-month terms
unless either party hereto otherwise notifies the other in writing within 30
days prior to the end of such initial term or any such successive term, or (ii)
the date such employment is terminated pursuant to Section 4 of this Agreement.
During the Employee’s employment under this Agreement, the Employee shall
perform such duties for the Company consistent with his position as President
and CEO as may from time to time be assigned to the Employee by the Board of
Directors of the Company (the “Board”) and Employee shall report to the Board.
The Employee shall have the title of President and Chief Executive Officer and
such other title or titles, if any, as from time to time may be assigned to the
Employee by the Board.

 

2. Location of Employment. The Employee’s principal place of employment shall be
at the executive offices of the Company located at Greenwich, Connecticut, or,
as may be requested by the Board, at any other office of the Company; provided,
that at



--------------------------------------------------------------------------------

the direction of the Board, the Employee may from time to time be required to
travel to various domestic and foreign locations.

 

3. Compensation.

 

(a) In exchange for performance of the Employee’s obligations and duties under
this Agreement, the Company shall pay the Employee a base salary at weekly rate
of $1,000, payable in accordance with the Company’s standard payroll practices,
but not less frequently than monthly. In any payment period in which the
Employee shall be employed for less than the entire number of days in such
payment period, the salary payable under Section 3(a) shall be prorated on the
basis of the number of days during which the Employee was actually employed
divided by the number of days in such payment period. The base salary provided
for in Section 3(a) shall be reviewed not less frequently than annually by the
Board, or a committee thereof, and may be adjusted in their discretion,
provided, however, that in no event, without the Employee’s consent, shall such
base salary be decreased at any point during the term of this Agreement. In the
event the Employee’s salary is decreased, the Employee shall have the right to
terminate this Agreement.

 

(b) The base salary described in subsection (a) hereof is a gross amount, and
the Company shall be required to withhold from such amounts deductions with
respect to Federal, state and local taxes, FICA, unemployment compensation taxes
and similar taxes, assessments or withholding requirements.

 

(c) During the Employee’s employment under this Agreement, the Employee shall
also be reimbursed by the Company for reasonable business expenses, including
entertainment, travel and parking, actually incurred or paid by the Employee,
consistent with the policies established by the Board, in rendering to the
Company the services provided for in this Agreement, upon presentation of
expense statements or such other supporting information as is consistent with
the policies of the Company. The Employee at all times shall be entitled to
travel in business class seating when the Employee travels by air in connection
with the Company’s business and to private car service when required to travel
in connection with the Company’s business, including attending business
meetings, or working or attending functions outside of normal business hours or
on weekends or holidays.

 

(d) The Company shall reimburse to the Employee during the term of this
Agreement: (i) on a monthly basis, the gross amount of $780.00 in connection
with the Employee’s acquisition and maintenance of an automobile suitable for
the Employee’s use in connection with the Company’s business; (ii) on an annual
basis, the gross amount of $2,500.00 in connection with the Employee’s
membership, for his personal use, in one health club; (iii) a dedicated phone
line in the Employee’s home for the use of such personal computer, a cellular
telephone and a Blackberry personal digital assistant; and (iv) on a periodic
basis, the reasonable maintenance costs of the items set forth in subsection
(iii) hereof.



--------------------------------------------------------------------------------

(e) The Employee shall be entitled to 15 business days vacation for each full
year of employment under this Agreement, which vacation time will accrue in
accordance with the vacation policy of the Company.

 

(f) At Company’s expense, Company will provide Employee, Employee’s spouse and
dependents with medical and dental insurance coverage comparable to coverage
currently provided to or made available to Employee and Company’s other domestic
management employees generally.

 

(g) Other than as expressly set forth in this Section 3, the Employee shall not
receive any other compensation or benefits except to the extent determined by
the Board.

 

4. Termination.

 

(a) The employment of the Employee under this Agreement may be terminated by the
Company upon giving the Employee notice if the Employee has been unable to
substantially discharge his essential job duties by reason of illness or injury
for either (A) a period of two consecutive months or (B) twelve weeks in any
twelve-month period . A termination of the Employee’s employment by the Company
pursuant to this Section 4(a) shall be communicated to the Employee by written
notice and shall be effective on the tenth (10) day after receipt of such notice
by the Employee.

 

(b) The employment of the Employee under this Agreement shall terminate on the
date of the Employee’s death.

 

(c) The employment of the Employee under this Agreement may be terminated by the
Company for cause. The Company may terminate the Employee for cause only after a
Cause Event (as hereinafter defined) has occurred. If a Cause Event occurs, the
Board of Directors shall have promptly thereafter provided Employee, in writing
and in reasonable detail, the facts and circumstances giving rise to its
determination that a Cause Event has occurred (each, a “Cause Notice”), and,
with respect to any Cause Event other than that specified in clauses (iv), (v)
or (viii) in the definition of Cause Event below, shall have provided Employee
in such Cause Notice a suggested course of action to cure such default, and with
a cure period (if capable of cure) of not less than thirty (30) days. As used
herein, a “Cause Event” shall mean the following circumstances: (i) repeated
refusal or failure to perform any duties assigned to the Employee by the Board
as are appropriate to be performed by CEO or President and are commensurate with
such title and position, (ii) committed a breach of the terms of this Agreement
or any other legal obligation to the Company, (iii) failed to perform any of the
Employee’s material obligations under the Confidentiality Agreement, (iv)
demonstrated gross negligence or willful misconduct in the execution of the
Employee’s assigned duties, (v) been convicted of or pleaded nolo contendere to
(a) a felony or (b) any other serious crime involving fraud, dishonesty, theft,
misappropriation or embezzlement or which, in the reasonable business judgment
of the Board, results in a material adverse effect on the Company, (vi)
continual use of illegal drugs or of alcohol



--------------------------------------------------------------------------------

where such use of alcohol interferes with the performance of Employee’s duties
under this Agreement, (vii) engaged in business practices which, in the opinion
of the Board, are unethical or reflect materially adversely on the Company,
(viii) misappropriated assets of the Company or (ix) been repeatedly absent from
work during normal business hours for reasons other than disability or vacation.

 

(d) The employment of the Employee under this Agreement shall terminate upon
receipt by the Board of a written notice of resignation signed by the Employee
or, if no notice is given, on the date on which the Employee voluntarily
terminates his employment relationship with the Company.

 

(e) In addition to the circumstances described in subsections (a), (b), (c) and
(d) above, the Company may terminate the Employee’s employment for any reason or
no reason and with or without cause or prior notice. The Employee understands
that, subject to subsection (f)(iii) below, he is an at-will employee and may be
terminated by the Company without cause or prior notice pursuant to this
subsection (e) notwithstanding any other provision contained in this Agreement.
This at-will relationship will remain in effect during the term of this
Agreement and so long thereafter provided that the Employee remains employed by
the Company, unless such at-will employment relationship is modified by a
specific, express written agreement signed by the Company.

 

(f) If the Employee’s employment is terminated pursuant to this Section 4 or for
any other reason, the Employee shall not be entitled to any compensation or
benefits from the Company, under Section 3 of this Agreement or otherwise,
except for the following:

 

(i) base salary and vacation pay accrued, and reasonable business expenses
incurred, under Section 3 of this Agreement through the date of such
termination;

 

(ii) such benefits, if any, as may be required to be provided by the Company
under the Comprehensive Omnibus Budget Reconciliation Act (COBRA) or as required
by under the terms of any death, insurance or retirement plan, program or
agreement provided by the Company and to which the Employee is a party or in
which the Employee is a participant, including, but not limited to, any
short-term or long-term disability plan or program, if applicable; and

 

(iii) if the Employee’s employment is terminated without cause pursuant to
subsection (e) above, the Company shall continue to pay to the Employee the base
salary described in Section 3(a) above until the later to occur of (i) December
31, 2003, or (ii) thirty (30) days following the date of termination. In the
event of termination of Employee’s employment hereunder, Employee shall be under
no obligation to seek other employment and there shall be no offset against any
amounts due to Employee under this Agreement on account of any renumeration
attributable to any subsequent employment that Employee may obtain.



--------------------------------------------------------------------------------

5. Employee’s Representations.

 

(a) The Employee represents that he has full authority to enter into this
Agreement and that he is free to enter into this Agreement and not under any
contractual restraint which would prohibit the Employee from satisfactorily
performing his duties to the Company under this Agreement.

 

(b) The Employee acknowledges that he is free to seek advice from independent
counsel with respect to this Agreement. The Employee has either obtained such
advice or, after carefully reviewing this Agreement, has decided to forego such
advice. The Employee is not relying on any representation or advice from the
Company or any of its officers, directors, attorneys or other representatives
regarding this Agreement, its content or effect.

 

6. Arbitration. Any controversy or claim arising out of or relating to this
Agreement or any breach hereof or the Employee’s employment by the Company or
termination thereof, shall be settled by arbitration by one arbitrator in
accordance with the rules of the American Arbitration Association, and judgment
upon such award rendered by the arbitrator may be entered in any court having
jurisdiction thereof. The arbitration shall be held in the City of New York or
such other place as may be agreed upon at the time by the parties to the
arbitration.

 

7. Equitable Relief. The Employee acknowledges that the Company is relying for
its protection upon the existence and validity of the provisions of this
Agreement, that the services to be rendered by the Employee are of a special,
unique and extraordinary character, and that irreparable injury will result to
the Company from any violation or continuing violation of the provisions of this
Agreement for which damages may not be an adequate remedy. Accordingly, the
Employee hereby agrees that in addition to the remedies available to the Company
by law or under this Agreement, the Company shall be entitled to obtain such
equitable relief as may be permitted by law in a court of competent jurisdiction
including, without limitation, injunctive relief from any violation or
continuing violation by the Employee of any term or provision of this Agreement.

 

8. Governing Law. This Agreement shall be governed by and construed and enforced
in accordance with the internal substantive laws (without regard to choice of
law principles) of the State of New York.

 

9. Entire Agreement. This Agreement supercedes and amends and restates the Old
Employment Agreement in its entirety and constitutes the whole agreement of the
parties hereto in reference to any employment of the Employee by the Company and
in reference to any of the matters or things herein provided for or hereinabove
discussed or mentioned in reference to such employment; all prior agreements,
promises, representations and understandings relative thereto being herein
merged.



--------------------------------------------------------------------------------

10. Assignability.

 

(a) In the event the Company shall merge or consolidate with any other
corporation, partnership or business entity, or all or substantially all of the
Company’s business or assets shall be transferred in any manner to any other
corporation, partnership or business entity, then such successor to the Company
shall thereupon succeed to, and be subject to, all rights, interests, duties and
obligations of, and shall thereafter be deemed for all purposes hereof to be,
the “Company” under this Agreement.

 

(b) This Agreement is personal in nature and the Employee shall not, without the
written consent of the Company, assign or transfer this Agreement or any rights
or obligations hereunder.

 

(c) Except as set forth in subsection (a) above, nothing expressed or implied in
this Agreement is intended or shall be construed to confer upon or give to any
person, other than the parties to this Agreement, any right, remedy or claim
under or by reason of this Agreement or of any term, covenant or condition of
this Agreement.

 

11. Amendments; Waivers. This Agreement may be amended, modified, superseded,
canceled, renewed or extended and the terms or covenants of this Agreement may
be waived only by a written instrument executed by the parties to this Agreement
or, in the case of a waiver, by the party waiving compliance. Any such written
instrument must be approved by the Board to be effective as against the Company.
The failure of any party at any time or times to require performance of any
provision of this Agreement shall in no manner affect the right at a later time
to enforce the same. No waiver by any party of the breach of any term or
provision contained in this Agreement, whether by conduct or otherwise, in any
one or more instances, shall be deemed to be, or construed as, a further or
continuing waiver of any such breach, or a waiver of the breach of any other
term or covenant contained in this Agreement.

 

12. Notice. All notices, requests or consents required or permitted under this
Agreement shall be made in writing and shall be given to the other party by
personal delivery, overnight air courier (with receipt signature) or facsimile
transmission (with “answerback” confirmation of transmission), if to the
Company, sent to such party’s addresses or telecopy number as are set forth
below such party’s signature to this Agreement, and if to the Employee, to his
address as set forth in the records of the Company, with a copy to Frankfurt,
Garbus, Kurnit, Klein and Selz, A.P.C., 488 Madison Avenue, New York, NY 10022
attn: Gary Schonwald, Esq., or such other addresses or telecopy numbers of which
the parties have given notice pursuant to this Section 12. Each such notice,
request or consent shall be deemed effective upon the date of actual receipt,
receipt signature or confirmation of transmission, as applicable.

 

13. Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions



--------------------------------------------------------------------------------

hereof, and any such prohibition or unenforceability in any jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.

 

14. Survival. The representations and agreements of the Employee set forth in
Sections 5, 6 and 7 of this Agreement shall survive the expiration or
termination of this Agreement (irrespective of the reason for such expiration of
termination).

 

15. Attorney’s Fees. If any party to this Agreement seeks to enforce his or its
rights under this Agreement, the prevailing party shall be entitled to recover
reasonable fees, costs and expenses incurred in connection therewith including,
without limitation, the fees, costs and expenses of attorneys, accountants and
experts, whether or not litigation is instituted, and including such fees, costs
and expenses of appeals.

 

[Signature Page Follows]

 



--------------------------------------------------------------------------------

[Signature Page to Employment Agreement]

 

IN WITNESS WHEREOF, the parties to this Agreement have executed this Employment
Agreement as of the date first above written.

 

L90, INC.,

a Delaware corporation

By:

 

 

--------------------------------------------------------------------------------

An Authorized Officer

 

 

Address for Notices:

 

1 Sound Shore Drive

Suite 201

Greenwich, CT 06830-7251

Marina del Rey, California 90292

Attention: General Counsel

Telecopy: (203) 869-9181

 

EMPLOYEE:

 

--------------------------------------------------------------------------------

Mitchell Cannold

 